DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Request for Continued Examination (RCE) from the Applicant filed on 2/11/2022 and the Applicant’s Amendment After Final filed on 1/31/2022 in which claims 1, 8, 10-12 and 17 have been amended and entered of record.
3.   Claims 1-4, 7-13, 15 and 17-20 are pending for examination.

Response to Remarks/Arguments
4.   Claim 12 has been amended to address the 35 U.S.C. § 112(b) rejection of the claim. Thus, the 35 U.S.C. § 112(b) rejections of claim 12 and its associated dependent claims 13 and 15 are withdrawn accordingly.
5.    Applicant’s remarks on pages 9-10 of the amendment with respect to the rejections of independent claims 1, 12 and 17, as currently amended, and their associated dependent claims under the 35 U.S.C. § 102 and § 103 have been fully considered but are moot in view of new ground(s) of rejection below.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.    Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (U.S. Patent 743713, hereinafter “Schroder”, cited in the previous Office Action dated 10/29/2021), in view of Beer et al. (U.S. Patent Application Publication 2003/0002351, hereinafter “Beer”, cited in the previous Office Action dated 10/29/2021),
further in view of Onuki et al. (U.S. Patent Application Publication 2020/0343244, hereinafter “Onuki”). 
          Regarding independent claim 1 (Currently Amended), Schroder teaches an apparatus, comprising: a pair of digit lines including first and second digit lines (Fig. 1 and accompanying texts, a pair 10 of bit lines including first bit line 12 and second bit line 11); a 
       Schroder does not specifically teach the pair of digit lines include a digit line twist and a second memory cell of the plurality of memory cells coupled to the pair of digit lines on a different side of the digit line twist from the memory cell of the plurality of memory cells, the second memory cell of the plurality of memory cells including a first node coupled to the second digit line and including a second node coupled to the first digit line, the second memory cell of the plurality of memory cells configured to store a respective voltage and/or charge at a respective cell node and couple the respective voltage and/or charge to the first node when activated.
         Beer teaches an apparatus wherein the pair of digit lines include a digit line twist (Figs. 1-2 and accompanying texts, the pair 5 of bit lines 2a, 2b, include a digit line twist), and a second memory cell of the plurality of memory cells coupled to the pair of digit lines on a different side of the digit line twist from the memory cell of the plurality of memory cells, the second memory 
         Since Schroder and Beer are both from the same field of memory device, the purpose disclosed by Beer would have been recognized in the pertinent art of Schroder.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Beer into the teaching of Schroder for the purpose of providing a memory device which an addressed memory cell can be read more reliability, in which adverse signal over coupling effects can be reduced (Beer, para. [0008]).  
        The combination of Schroder and Beer does not specifically teach wherein the first digit line and the second digit line are vertically displaced relative to one another, and wherein the first digit line and the second digit line are laterally displaced relative to a third digit line and a fourth digit line of a second pair of digit lines.
         Onuki teaches an apparatus wherein the first digit line and the second digit line are vertically displaced relative to one another, and wherein the first digit line and the second digit line are laterally displaced relative to a third digit line and a fourth digit line of a second pair of digit lines (Figs. 2, 3A, 3B, and accompanying texts, a first digit line or bit line BL[i+1], and the 
         Since Schroder, Beer and Onuki are from the same field of memory device, the purpose disclosed by Onuki would have been recognized in the pertinent arts of Schroder and Beer.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki into the teachings of Schroder and Beer for the purpose of providing a highly-integrated memory device with less likely to be affected by noise, with high reliability and low power consumption (Onuki, para. [0020]).  
       Regarding dependent claim 2, the combination of Schroder, Beer and Onuki teaches the apparatus of claim 1 wherein the memory cell of the plurality of memory cells comprises: a storage element coupled to the first node and the cell node: and a selection switch coupled to the second node and the cell node. the selection switch including a control node coupled to an access line (Schroder, Fig. 1 and accompanying texts, the memory cell 2 of the plurality of memory cells comprises: a storage element 4 coupled to the first node connected to the first bit line 12 and the cell node: and a selection transistor 3 coupled to the second node connected to the second bit line 11 and the cell node, the selection transistor 3 including a control node coupled to an access line, e.g. word line WL 6).  
         Regarding dependent claim 3, the combination of Schroder, Beer and Onuki teaches  the apparatus of claim 2 wherein the storage element comprises a dielectric capacitor and the selection switch comprises a field effect transistor (Schroder, Fig. 1 and accompanying texts, the storage element 4 comprises a dielectric capacitor and the selection switch 3 comprises a field effect transistor).
Regarding dependent claim 7, the combination of Schroder, Beer and Onuki teaches the apparatus of claim 1 wherein the memory cell of the plurality of memory cells comprises: a storage element coupled to the first node and the cell node; and a selection switch coupled to the second node and the cell node, and wherein the second memory cell of the plurality of memory cells comprises: a storage element coupled to the second node and a cell node of the second memory cell of the plurality of memory cells; and a selection switch coupled to the first node and the cell node (Schroder, Figs 1-2 and accompanying texts, and Beer, Figs 1-2 and accompanying texts, the memory cell 2 of the plurality of memory cells comprises: a storage element 4 coupled to the first node and the cell node; and a selection switch 3 coupled to the second node and the cell node, and wherein the second memory cell 2’ of the plurality of memory cells comprises: a storage element 4 coupled to the second node and a cell node of the second memory cell 2’ of the plurality of memory cells; and a selection switch 3 coupled to the first node and the cell node, since the bit lines 2a and 2b are twisted as shown in Figs 1-2 of Beer).    
      Regarding dependent claim 8, the combination of Schroder, Beer and Onuki teaches the apparatus of claim 1, wherein the second pair of digit lines do not include a digit line twist and the second pair of digit lines are adjacent the first pair of digit lines, the apparatus further comprising: a second sense amplifier coupled to the second pair of digit lines and configured to amplify a voltage difference between the third and fourth digit lines of the second pair of digit lines when activated; a second plurality of memory cells, a memory cell of the second plurality of memory cells including a first node coupled to the third digit line of the second pair of digit lines and including a second node coupled to the fourth digit line of the second pair of digit lines, the memory cell of the second plurality of memory cells configured to store a respective voltage and/or charge at a respective cell node and couple the respective voltage and/or charge to the first node when activated (Schroder, Figs 1-2 and accompanying texts, and Beer, Figs 1-2 and accompanying texts, a second pair 5 of bit lines in Figs. 1-2 of Beer including third and fourth bit ge and/or charge at a respective cell node and couple the respective voltage and/or charge to the first node when activated, as shown in Figs. 1-2 and accompanying texts of Schroder).
       Regarding dependent claim 9, the combination of Schroder, Beer and Onuki teaches the apparatus of claim I wherein the first and second digit lines of the pair of digit lines are arranged vertically (Schroder, Fig. 1 and accompanying texts, the first bit line 12 and second bit line 11 of the pair 10 of bit lines are arranged vertically, as shown in Fig. 1).     

11.    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schroder, in views of Beer and Onuki, further in view of Chung et al. (U.S. Patent 5978250, hereinafter “Chung”, cited in the previous Office Action dated 10/29/2021).
         Regarding dependent claim 4, the combination of Schroder, Beer and Onuki teaches all the limitations of claims 1 and 2 above except for wherein the storage element comprises a ferroelectric capacitor and the selection switch comprises a field effect transistor.
         Chung teaches an apparatus wherein the storage element comprises a ferroelectric capacitor and the selection switch comprises a field effect transistor (Fig. 5 and accompanying 
         Since Schroder, Beer, Onuki and Chung are from the same field of memory device, the purpose disclosed by Chung would have been recognized in the pertinent arts of Schroder, Beer and Onuki.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chung into the teachings of Schroder, Beer and Onuki for the purpose of providing a ferroelectric random access memory device having ferroelectric memory cells which can be read nondestructively, thus having high long term reliability and highly integrated by eliminating dedicated bit lines.      
     
12.    Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder, in views of Beer and Onuki, further in view of Derner et al. (U.S. Patent Application Publication 2018/0061468, hereinafter “Derner”, cited in the previous Office Action dated 10/29/2021).
          Regarding dependent claim 10, the combination of Schroder, Beer and Onuki teaches all the limitations of claim 1 above except for a third pair of digit lines including a fifth digit line and sharing the second digit line of the pair of digit lines: a second sense amplifier coupled to the fifth digit line and the second digit line and configured to amplify a voltage difference between the third and second digit lines when activated; and a second plurality of memory cells, a memory cell of the second plurality of memory cells including a first node coupled to the second digit line and a second node coupled to the fifth digit line, the memory cell of the second plurality of memory cells configured to store a respective voltage and/or charge at a respective cell node and couple the respective voltage and/or charge to the first node when activated.
         Derner teaches an apparatus comprising a third pair of digit lines including a fifth digit line and sharing the second digit line of the pair of digit lines: a second sense amplifier coupled to 
        Since Schroder, Beer, Onuki and Derner are from the same field of memory device, the purpose disclosed by Derner would have been recognized in the pertinent arts of Schroder, Beer and Onuki.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Derner into the teachings of Schroder, Beer and Onuki for the purpose of providing a ferroelectric random access memory device having ferroelectric memory cells which utilizes features of volatile memory to provide faster read or write operation speeds while the features of non-volatile memory to store data without periodic refreshing. 
Regarding dependent claim 11, the combination of Schroder, Beer, Onuki and Derner teaches the apparatus of claim 10 wherein the first, second and fifth digit lines are arranged vertically (Derner, Figs. 1, 2A, 7A, and accompanying texts, the first bit lines BL-C of cell 105(0), the second bit line BL-T (shared), and the fifth bit line BL-C of cell 105(1) in Fig. 7A, can be arranged vertically as shown in Fig. 1).

13.    Claims 12-13 and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Schroder, in view of Onuki. 
          Regarding independent claim 12 (Currently Amended), Schroder teaches an apparatus, comprising: a plurality of digit line pairs (Fig. 1 and accompanying texts, a plurality of bit lines pairs 10); a plurality of sense amplifiers, each sense amplifier coupled to a respective digit line pair of the plurality of digit line pairs, and when activated, configured to amplify a voltage difference between digit lines of the respective digit line pair of the plurality of digit line pairs (Figs. 1-2 and accompanying texts, a plurality of sense amplifiers 30, each sense amplifier 30 coupled to a respective bit line pair 10 of the plurality of bit line pairs, and when activated, configured to amplify a voltage difference between bit lines 11, 12, of the respective bit line pair 10 of the plurality of bit line pairs); and a plurality of memory cells, each memory cell of the plurality of memory cells including a first node coupled to a first digit line of a respective one of the plurality of digit line pairs and including a second node coupled to a second node coupled to a second digit line of the respective one of the plurality of digit line pairs. each memory cell of the plurality further including a selection switch coupled to a cell node of the memory cell and the first node and configured to provide a voltage from the cell node to the first node, each memory cell of the plurality further including a storage element coupled to the cell node of the memory cell and the second node (Figs. 1-8 and accompanying texts, a plurality of memory cells 2, each memory cell 2 of the plurality of memory cells including a first node coupled to a first bit line 12 of a respective one of the plurality of bit line pairs 10 and including a second node 
         Schroder does not specifically teach wherein the first digit line and the second digit line are vertically displaced relative to one another, and wherein the first digit line and the second digit line are laterally displaced relative to a third digit line and a fourth digit line of a second pair of digit lines.
         Onuki teaches an apparatus wherein the first digit line and the second digit line are vertically displaced relative to one another, and wherein the first digit line and the second digit line are laterally displaced relative to a third digit line and a fourth digit line of a second pair of digit lines (Figs. 2, 3A, 3B, and accompanying texts, a first digit line or bit line BL[i+1], and the second digit line or bit line BLB[i+1], are vertically displaced relative to one another, and wherein the first bit line BL[i+1] and the second bit line BLB[i+1] are laterally displaced relative to a third digit line or bit line BL[i] and a fourth digit line or bit line BLB[i] of a second pair of bit lines BL/BLB, as shown in Figs. 2, 3A, 3B and para. [0096]-[0105]. Furthermore, the digit line/bit line arrangements in Figs. 2, 3A, 3B of Onuki are similar to the digit line arrangements in Figs. 12 and 13 of the present application).
         Since Schroder and Onuki are from the same field of memory device, the purpose disclosed by Onuki would have been recognized in the pertinent art of Schroder.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki into the teaching of Schroder for the purpose of providing a highly-integrated memory device with less likely to be affected by noise, with high reliability and low power consumption (Onuki, para. [0020]).      
         Regarding dependent claim 13, the combination of Schroder and Onuki teaches the apparatus of claim 12 wherein each digit line pair of the plurality of digit line pairs include a digit line twist (Onuki, Figs. 4A, 4B and accompanying texts, each bit line pair BL/BLB of the plurality of bit line pairs include a digit line twist, as shown in Figs. 4A and 4B).
         Regarding independent claim 17 (Currently Amended), Schroder teaches a method, comprising: activating an access line coupled to a memory cell to activate the memory cell (Figs. 1-2 and accompanying texts, activating an access line, e.g. word line WL 6, coupled to a memory cell 2 to activate the memory cell 2); providing from a cell node of the activated memory cell a stored voltage to a first digit line coupled to the memory cell (Figs. 1-2 and accompanying texts, providing from a cell node, e.g., a node between selection transistor 3 and storage capacitor 4 of the activated memory cell 2, a stored voltage to a first bit line 12 coupled to the activated memory cell 2); capacitively coupling across a storage element of the activated memory cell a change in voltage of the cell node of the activated memory cell to a second digit line coupled to the activated memory cell, the first digit line and the second digit line comprising a first pair of digit lines (Figs. 1-2 and accompanying texts, capacitively coupling across a storage capacitor 4 of the activated memory cell 2 a change in voltage of the cell node of the activated memory cell 2 to a second bit line 11 coupled to the activated memory cell 2); and activating a sense amplifier coupled to the first and second digit lines to amplify a voltage difference between the first and second digit lines resulting from providing the stored voltage to the first digit line and capacitively coupling a change in voltage of the cell node to the second digit line (Figs. 1-2 and accompanying texts, activating a sense amplifier 30 coupled to the first and second bit line 11, 12, to amplify a voltage difference between the first and second bit lines 11, 12, resulting from providing the stored voltage to the first bit line 12 and capacitively coupling a change in voltage of the cell node to the second bit line 11, the first bit line 12 and the second bit line 11 comprising a first pair of bit lines 10). 

         Onuki teaches an apparatus wherein the first digit line and the second digit line are vertically displaced relative to one another, and wherein the first digit line and the second digit line are laterally displaced relative to a third digit line and a fourth digit line of a second pair of digit lines (Figs. 2, 3A, 3B, and accompanying texts, a first digit line or bit line BL[i+1], and the second digit line or bit line BLB[i+1], are vertically displaced relative to one another, and wherein the first bit line BL[i+1] and the second bit line BLB[i+1] are laterally displaced relative to a third digit line or bit line BL[i] and a fourth digit line or bit line BLB[i] of a second pair of bit lines BL/BLB, as shown in Figs. 2, 3A, 3B and para. [0096]-[0105]. Furthermore, the digit line/bit line arrangements in Figs. 2, 3A, 3B of Onuki are similar to the digit line arrangements in Figs. 12 and 13 of the present application).
         Since Schroder and Onuki are from the same field of memory device, the purpose disclosed by Onuki would have been recognized in the pertinent art of Schroder.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki into the teaching of Schroder for the purpose of providing a highly-integrated memory device with less likely to be affected by noise, with high reliability and low power consumption (Onuki, para. [0020]).      
          Regarding dependent claim 18, the combination of Schroder and Onuki teaches the method of claim 17, further comprising: deactivating the access line to deactivate the memory cell; and precharging the first and second digit lines to a precharge voltage,P2S7267.LIS}I wherein precharging the second digit line to the precharge voltage causes a voltage change in the voltage of the second digit line and the voltage change of the second digit line is capacitively coupled to the cell node across the storage element to change the voltage stored at the cell 
        Regarding dependent claim 19, the combination of Schroder and Onuki teaches the method of claim 17 wherein the voltage change of the second digit line capacitively coupled to the cell node causes the voltage stored at the cell node to be greater than a high level activation voltage of the sense amplifier or to be less than a low level activation voltage of the sense amplifier (Schroder, Figs. 1-2 and accompanying texts, the voltage change of the second bit line 11 capacitively coupled to the cell node causes the voltage stored at the cell node to be greater than a high level activation voltage of the sense amplifier 30 or to be less than a low level activation voltage of the sense amplifier 30). 
           Regarding dependent claim 20, the combination of Schroder and Onuki teaches the method of claim 17, further comprising: while the memory cell is activated, in an un-accessed memory cell coupled to the first and second digit lines, in response to providing the stored voltage from the cell node of the activated memory cell to the first digit line, capacitively coupling a first change in voltage of the second digit line across a storage element of the un-accessed memory cell to a cell node of the un-accessed memory cell and changing a voltage of the cell node of the un-accessed memory cell: and in response to activating the sense amplifier to amplify a voltage difference between the first and second digit lines, capacitively coupling a second change in the voltage of the second digit line across the storage element of the un-accessed memory cell to the cell node of the un-access memory cell and further changing a voltage of the cell node of the un-accessed memory cell (Schroder, Figs. 1-2 and accompanying texts, while the memory cell 2 is activated, in an un-accessed memory cell, e.g., an un-.

14.    Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schroder, in view of Onuki, further in view of Derner.
        Regarding dependent claim 15, the combination of Schroder and Onuki teaches all the limitations of claim 12 above except for wherein each of the digit line pairs of the plurality of digit line pairs shares a digit line with another digit line pair of the plurality of digit line pairs.
         Derner teaches an apparatus wherein each of the digit line pairs of the plurality of digit line pairs shares a digit line with another digit line pair of the plurality of digit line pairs (Figs. 1, 2A, 2B, 7A and accompanying texts, each of the bit line pairs of the plurality of bit line pairs BL-T/ BL-C shares a bit line BL-T with another bit line pair of the plurality of bit line pairs BL-T/BL-C,  between two memory cells 105(0) and 105(1), as shown in Fig. 7A)
         Since Schroder, Onuki and Derner are from the same field of memory device, the purpose disclosed by Derner would have been recognized in the pertinent arts of Schroder and Onuki.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Derner into the teachings of Schroder and Onuki for the purpose of providing a ferroelectric random access memory device having 
       
Conclusion
15.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827